EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with agent Richard Leung on 5/11/21.
The application has been amended as follows:
Claim 1 Line 15 before “hollow” add --generally--
	Claims 1, 5-10, 12-18, 22-27, 29-34, 43-46, 50, 51, 54 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses an aluminum honeycomb sheet with a bottom surface of single sheet of contiguous cells and a top surface with five islands each of a plurality of contiguous cells and the islands separated by slits in the context of a helmet as recited, in conjunction with the rest of the structural limitations, as set forth in the independent claim.  The use of honeycomb sheet for a helmet is known in the art of helmets, but the specific islands of contiguous cells separated by slits in a manner where the bottom surface is a single sheet of contiguous cells as claimed by the applicant is novel.  To modify the prior art to be as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732